Name: Commission Regulation (EEC) No 2884/79 of 17 December 1979 on arrangements for imports into the Benelux countries, Denmark and the United Kingdom of certain textile products originating in Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 79 Official Journal of the European Communities No L 325/17 COMMISSION REGULATION (EEC) No 2884/79 of 17 December 1979 on arrangements for imports into the Benelux countries, Denmark and the United Kingdom of certain textile products originating in Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( ! ), as amended by Regulation (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries and Denmark of woven, knitted or crocheted dresses (category 26), and imports into the United Kingdom of woven bed linen (category 20), originating in Korea, have exceeded the level referred to in Article 1 1 (3) ; Whereas, in accordance with Article 1 1 (5), Korea was notified of requests for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limita ­ tion for the period 1979 to 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Korea between 1 September 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries, Denmark and the United Kingdom of the categories of products originating in Korea and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . The products as referred to in Article 1 , shipped from Korea to the Benelux countries, Denmark and the United Kingdom between 1 January 1979 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Korea to the Benelux countries, Denmark and the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Korea on or after 1 September 1979 and released for free circulation shall be set off against the quantitative limit established for 1979 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27. 12. 1978, p. 1 . (2) OJ No L 248, 2. 10 . 1979, p. 1 . No L 325/ 18 Official Journal of the European Communities 21 . 12. 79 ANNEX I I| Quantitative limits from : Category CCT headingNo NIMEXE code ( 1979) Description Member States Units 1 September to 31 December 1979 1 January to 31 December 1980 1981 1982 20 ex 62.02 62.02-11 ; 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven UK Tonnes 10.687 100 104 108 26 ex 60.05 ex 61.02 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Womens', girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres BNL DK 1 000 pieces 100 20 300 140 312 145 324 152